Citation Nr: 0415181	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  97-15 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from July 1945 to April 
1946, November 1951 to September 1953, and from June 1961 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied the benefit sought 
on appeal.


FINDING OF FACT

Bipolar disorder was incurred as a result of active military 
service.


CONCLUSION OF LAW

The grant of service connection is warranted for bipolar 
disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for any complaints, 
findings, or treatment of a psychiatric illness.  The 
veteran's June 1967 separation examination indicated normal 
psychiatric clinical evaluation.

Hospital records from Medical University of South Carolina 
showed that the veteran was admitted in May 1990 and 
indicating that his was the second admission for the veteran 
who had a diagnosis of bipolar effective disorder.  The 
veteran was admitted for treatment of severe depression with 
suicidal ideation.  It was noted that the veteran was 
discharged in mid-March of 1990 following electroconvulsive 
therapy (ECT) and was restarted on Lithium and Valproate.  It 
was noted that the veteran had a diagnosis of bipolar 
effective disorder for greater than 40 years with a history 
of numerous medication trials consisting of Lithium 
Carbonate, Carbemazepine, Desipramine, Imipramine, Prozac, 
Northriptyline, Elavil, and recently Valproate.  The veteran 
had no symptoms of mania for approximately 3 years until his 
last hospitalization when he developed hypomania following 2 
ECT treatments.  The examiner noted that the veteran had 
experienced multiple moderate depressive episodes over the 
past 3 years with minimal relief with the above noted 
medications.  He had a history of binge drinking during 
severe depressive episodes.  In January/February 1990, it was 
noted, the veteran made an overdose attempt with his 
Carbemazepine resulting in emergent admission.  It was noted 
that the veteran had been followed in the Medical University 
of South Carolina Psychopharmacology Clinic since July 1988.

At his April 1999 Travel Board hearing, the veteran testified 
that he became depressed in 1962 while stationed in Taiwan.  
He indicated that he was not happy and wanted to be away from 
people although he had been outgoing in the past.  He 
indicated that he did not recognize the problem enough to 
seek counseling.  The veteran testified that after Taiwan he 
started getting bad fitness reports and got out of the 
service when a position at the VA came along.  He first went 
to see a psychiatrist about his depression in 1971 in 
Baltimore and was prescribed Lithium.  He indicated that 
later he was put on Elavil.  He indicated that he was seen at 
Walter Reed Hospital in approximately 1975 and later went to 
the NIH due to trembling, but those records could not be 
found.  The veteran testified that he had shock treatments at 
the Institute of Psychiatry at the Medical University of 
South Carolina in Charleston.  He stated that his periods of 
depression come and go.

A statement from the veteran's stepson dated October 1999 
indicated that his mother married the veteran in April 1962 
and they then moved to Taiwan where the veteran was 
practicing dentistry in the Navy.  He indicated that all went 
well for the first 18 to 20 months at which time he noticed 
subtle changes in the veteran such as being withdrawn for 
weeks at a time and being quite at dinner.  He indicated that 
the veteran would have mood swings and he started to notice 
that his mood swings started to affect his work.

A statement from a military colleague received in November 
1999 indicated that he first met the veteran in postgraduate 
school in mid 1964.  He indicated that the veteran was 
withdrawn and lacked self-esteem during the year at Bethesda 
National Naval Dental School.  He again met the veteran in 
Charleston, South Carolina in 1966 and during the next 
several years, the veteran had severe mood swings, which were 
being treated with Lithium Carbonate, among other drugs.  He 
was stationed with the veteran for 3 years.  He was in touch 
with the veteran from 1971 to 1975 and the veteran continued 
to have mood swings.

At his January 2003 VA examination, the examiner diagnosed 
bipolar I disorder.  He indicated that the essential features 
of this disorder were a clinical course that was 
characterized by the appearance of one or more manic 
episodes.  These episodes were not better accounted for by 
differential diagnoses (such as schizoaffective disorder, 
delusional disorder, or psychotic disorder not otherwise 
specified).  The nosology denoted that the condition was 
severe without psychoticism.  It was noted that the veteran's 
most recent episodes were hypomanic in the form of severe 
depression.  The examiner opined that to the best of his 
judgment, the onset of the psychiatric disorder was in early 
adulthood and at or near the time of induction.  The examiner 
suspected nacent symptoms emerged due to significant change 
in environment.  The veteran noted that being sent to Taiwan 
triggered another acceleration in symptoms.  A third florid 
reemergence of symptoms was evidenced after forced 
retirement.  

Criteria

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 State. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).

The veteran filed his claims for service connection for a 
psychiatric disability in February 1996.  The RO decided this 
claim before the enactment of the VCAA in a rating decision 
dated January 1997 in which the veteran was denied the 
benefit sought on appeal.  For this reason, there was a 
procedural irregularity in the development of the claim in 
that the veteran was not provided with the information 
required under VCAA until after the initial decision.  
However, as a result of the ongoing development of the claim, 
this unavoidable procedural irregularity did not result in 
prejudice to the claimant.  The appellant was in fact 
provided with the information required under VCAA.  

In November 2001, the RO sent the veteran a letter providing 
the notices required under VCAA.  In this letter, the RO 
explained the information and evidence needed to substantiate 
his claim for service connection with specific references to 
the need to provide medical evidence, which established that 
disability had a relationship to service.  The letter also 
explained what portion of the evidence and information would 
be obtained by VA, noting, for example, that VA would attempt 
to obtain VA medical records or other medical treatment 
records that the claimant tells VA about.  With regard to the 
claimant's responsibilities in the development of the claim, 
the letters explained that the claimant needed to provide VA 
with such information as the names and addresses of persons 
and agencies having records relevant to the claims, along 
with a statement of the approximate time frames of the 
records.  Finally, the claimant was asked to tell VA about 
any information or evidence he wanted VA to try to get for 
him.  Thus, the letter, as well as several other documents 
sent to the claimant during the course of the development of 
the claim, provided notices as required under the provisions 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, as noted above, there was a procedural irregularity.  
The notice letter was in 2001, approximately 5 years after 
the RO initially decided the case.  Both 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) require that 
information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
claimant.  The development of the claim continued for more 
than a year after November 2001, and the veteran participated 
in that development.  In the year following November 2001, 
the veteran was scheduled for a VA examination, which was 
conducted in January 2003. 

In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken in this claim, the 
requirements of VCAA have been met.  At this point, there is 
no reasonable possibility that further development would aid 
in the substantiation of the claim.  For this reason a remand 
for further development is not required.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Service medical records are negative for any treatment for a 
psychiatric disorder.

Hospital records from the Medical University of South 
Carolina dated May 1990 indicate that the veteran had a 40-
year history of numerous medication trials and had been 
followed at the Psychopharmacology Clinic since July 1988.  A 
statement from a military colleague indicated that the 
veteran was withdrawn and lacked self-esteem in postgraduate 
school in mid 1964 and continued to observe the veteran's 
depression and severe mood swings until 1975.

The January 2003 VA psychiatric examiner noted that the onset 
of the veteran's psychiatric disorder was in early adulthood 
and at or near the time of his induction and suspected nacent 
symptoms emerged due to significant change in environment, 
noting the veteran's transfer to Taiwan.

It is apparent that the opinion from the January 2003 VA 
examiner was based upon a review of the relevant medical 
evidence in the claims file in conjunction with psychiatric 
examinations.  Therefore, service connection for bipolar 
disorder is warranted.


ORDER

Entitlement to service connection for bipolar disorder is 
granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



